Exhibit 10.9.1

Description of Verigy’s Pay-for-Results Program

Fiscal Year 2009

General

The following is summary of the key provisions of Verigy’s Pay-for-Results
program as in effect during fiscal 2009. There is no formal plan document
related to this program.

The Pay-for-Results program is designed to link the cash compensation for
designated executives and other key contributors directly to business
performance. The program provides for the payment of cash bonuses if
pre-determined business performance measures are met and/or exceeded.

Administration

The Compensation Committee of the Board administers the program as it related to
executives, and approves bonus attainment levels for all participants.

Participation and Eligibility

All executives and certain other key contributors designated by the executive
officers are eligible to participate in the program during fiscal 2009. To be
eligible for payment for a bonus period, participants have to be employed on the
last day of that bonus period. Payouts for individuals who join the company and
become eligible for participation in the program after the start of a bonus
period will be pro rated.

Plan Operation

The program is administered in six-month performance periods that coincide with
each half of Verigy’s fiscal year. Each participant’s target bonus is an amount,
equal to a stated percentage of the participant’s base salary. The stated
percentage includes, in each case, a target of 15% of the participant’s base
salary that is tied to the same performance measures as apply to all employees
under Verigy’s company-wide “Verigy Results Bonus” or “VRB” program. (The VRB
program pays bonuses based on achievement of operating profit targets set in
relation to a multi-year profitability model.)

In addition to the 15% of a participant’s base salary that is tied to the VRB
program, another percentage of the participant’s base salary is based on
achievement to short-term operating profit margin objectives set for each fiscal
half year. For certain individuals, the program provides weighting for the
financial results associated with the product family with which they are
primarily associated while other participant targets are based entirely on
overall company-wide results. Executive Officers are also measured against
relative total shareholder return compared to a peer group of semiconductor
equipment companies. Certain other individuals may also have a performance
objective relating to sales results.

The overall Pay-for-Results target percentage of a participant’s base salary is
based on the position level within the company and competitive practice. There
are minimum performance levels that must be attained before paying a bonus.
Pay-for-Results bonuses are paid if the minimum performance threshold is met or
exceeded in the performance period. The maximum bonus represents 200% of the
target bonus if meeting the maximum performance level.